Title: From Abigail Smith Adams to Hannah Phillips Cushing, 3 November 1811
From: Adams, Abigail Smith
To: Cushing, Hannah Phillips



my dear Friend.
Quincy Novbr 3d 1811

I owe to your Friendship, a Letter of thanks for the interest you take in whatever concerns me or mine. I know your Sympathizing Heart will hasten to pour the balm of consolation into the afflicted Bosom of your Friend, when you learn that my dear and beloved Sister is numberd with the dead. this is an event which my mind was in a measure prepard for, from her long Sickness, but I had not realized that one grave was to receive at the Same time, her dear venerable companion also. He fell Sick upon a Saturday Evening, and the Tuesday following closed a well spent Life; She survived him only untill thursday noon having no desire to remain longer upon Earth, and upon the Saturday following, they were together consignd to the Tomb. their Remains were placed Side by Side in the Church where they so frequently had worshiped together. mr Whitney deliverd an Exellent discourse to a crowded Audience from psalms. “The Righteous Shall be held in Everlasting Remembrance”
While I weep the loss I have Sustained, I would not be unmindfull of the mercies I have received. I desire consolation in the circumstance of their both going together, having lived together near half a Centry, in the most cordial conjugal Harmony and felicity they are together gone, to the realms of Bliss. if either had lived to mourn the loss of the other, it would have been as Young expresses it, “The Survivor dies” that I have enjoyed their Society for so long a period. and that their mental faculties were not more impared, but their usefullness continued almost to their dying hour, is cause of gratefull recollection to me; and their memory is a rich inheritance to all their Surviving Relatives, and a cordial to the drooping mind, when the pangs of seperation assail it. This you my dear Friend know from Similar experience.
The week before their deaths I received Letters from washington informing me of the death of my Friend Mrs Johnson and her Son in Law mr Buchanna of a Billious fever, and of the dangerous Sickness of mrs Boyed and Pope. the latter have survived and are upon the recovery. These distressing events so near each other, have call’d for all the aid which Religion affords, and I have cause to thank Heaven that I have been supported through them, and may I have cause to Say, it is good for me that I have been afflicted, with a gratefull heart I would Bless the hand which wounds and heals.
Mrs Smith has been highly favourd. the wound is intirely healed, altho She cannot yet use her Arm. it gains Strength as She recovers. She has twice rode out. I cannot however think it Safe for her to return this winter. the Season must be far advanced before She could leave here; and a cold or fatigue against which her physicians have gaurded her, might prove fatal to her.
Letters from my son in Russia inform us, that he has declined his Seat upon the Bench. The Situation of Mrs Adams, who expected to be confined at the very time when, they ought to have embarked for Home, wholy prevented their thinking of returning this Season; and obliged him to decline the office, which he considerd already kept open too long, for the public Service. She got to bed in August with a daughter.
I feel a dissapointment, but I console myself with the pursuasion that all things are wisely ordered, and will terminate for the best good of the whole.
The president desires to be rememberd to you he has recoverd from his Lameness—Mrs Smith request her kind regards to you and gratefully remembers your Friendly attention towards her. Mrs Adams & the whole Numerous family present their regards. be kind enough to remember me to you Sisters, and your Neices. Let me know if I am to congratulate Martha upon her Marriage—I am my dear Friend affectionatly yours
Abigail Adams